         Case 1:20-cv-02044-DLC Document 67 Filed 02/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
JAMES NORALES,                         :                  20cv2044(DLC)
                                       :
                         Plaintiff,    :                       ORDER
               -v-                     :
                                       :
DETECTIVE WILFREDO ACEVEDO (N.Y.P.D)   :
SHIELD #6499; DETECTIVE KENNETH        :
FAULKNER (N.Y.P.D) SHIELD #4612;       :
ASSISTANT DISTRICT ATTORNEY REBECCA    :
DUNNAN; JOHN/JANE DOE POLICE OFFICERS :
AND PROSECUTORS #1-10 (THE NAME(S)     :
JOHN/JOHN DOE BEING FICTICIOUS AS THE :
REAL NAME(S) ARE PRESENTLY UNKNOWN),   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     In ECF docket no. 45-1, a particular name has been redacted

in all instances except on the following pages: 24, 31, 43, 44-

46, 49, 53, 56, and 70.       Access to view this exhibit has been

restricted and may now only be viewed by the defendants.               It is

hereby

     ORDERED that, assuming these redactions were properly made

pursuant to a state court Order, the defendants shall resubmit

this exhibit with the name fully redacted on all pages by

February 8, 2021 at noon.        The defendants shall relate the

newly-filed exhibit to docket no. 45.

Dated:       New York, New York
             February 5, 2021
